11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                   JUDGMENT

Franklin P. Shackelford,                     * From the 90th District Court
                                               of Stephens County,
                                               Trial Court No. CV-31184.

Vs. No. 11-16-00242-CV                       * December 8, 2016

Stephens County Sheriff’s Department         * Per Curiam Memorandum Opinion
and Stephens County, Texas,                    (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

     This court has considered Franklin P. Shackelford’s unopposed motion to
dismiss this appeal and concludes that the motion should be granted. Therefore,
in accordance with this court’s opinion, the appeal is dismissed. The costs
incurred by reason of this appeal are taxed against Franklin P. Shackelford.